Citation Nr: 0812274	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, and from August 1972 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision, which 
denied a claim for service connection for PTSD.  The Board 
notes that the RO recharacterized this issue as a claim for 
service connection for an acquired psychiatric condition to 
include PTSD in the June 2005 statement of the case (SOC).

In August 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Huntington, West 
Virginia RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The most probative medical evidence of record reveals 
that the veteran does not have PTSD as a result of an in-
service stressor event. 

2.  An acquired psychiatric condition, to include a major 
depressive disorder, is not shown by competent medical 
evidence to be etiologically related to a disease, injury, or 
event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric condition, to 
include PTSD and a major depressive disorder, is not 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters dated in September 2003 and October 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  All 
records identified by the veteran as relating to this claim 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination in November 2004.  This 
examination and opinion are thorough and complete.  The 
examiner noted that the claims file had been reviewed.  
Therefore, the Board finds this examination report and the 
opinion of the examiner sufficient upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  His 
DD-214 Form does not reflect that he received any medals 
which are indicative of combat service.  In addition, the 
veteran claims his primary stressor event is the death of a 
fellow service member in Vietnam, and not personal exposure 
to combat.   Therefore, in order for service connection for 
PTSD to be awarded, his claimed stressor must be 
corroborated.

The veteran contends that he has a severe mental disorder, to 
include PTSD, as the result of his active duty service.  See 
Claim, July 2003.  Specifically, he reports that, while in 
Vietnam, a friend of his was killed.  See hearing transcript, 
August 2007.  
 
The Board notes that the claims folder contains diagnoses of 
PTSD and a major depressive disorder.  The veteran has been 
noted recently in treatment records from the Clarksburg VA 
Medical Center (VAMC) as having chronic PTSD with insomnia 
and an impulse control problem.  See VAMC treatment record, 
November 2005.  The veteran was also noted in a January 2005 
psychiatric evaluation to be suffering from combat-related 
PTSD going back to his service as a marine in Vietnam.  See 
VAMC psychiatric evaluation, January 2005.  In a Disability 
Determination Evaluation from May 2002, the veteran was noted 
as having a mild, recurrent major depressive disorder and 
chronic PTSD.  See West Virginia Disability Determination 
Service, Disability Determination Evaluation, May 2002.  
Finally, the veteran was noted in a September 2001 
psychiatric evaluation as having PTSD, related to his 18 
months of combat in Vietnam, and alcohol dependence in early 
remission.  See Seneca Health Services Inc. Psychiatric 
Evaluation Update, September 2001.

In November 2004, the veteran underwent a VA compensation 
examination.  The examiner noted that the veteran had a 
history of treatment for PTSD and alcohol abuse.  He also 
noted that the veteran complained of nightmares, passive 
suicidal ideation, dysthymia, and hopelessness.  In regards 
to the veteran's alleged stressor event, the examiner stated 
that the "veteran described a war trauma that did not 
involve the direct experience of a potential trauma and did 
not produce in him the emotional reactions or emotional 
aftermath that might reflect traumatization."  After 
reviewing the claims folder, examining the veteran, and 
noting the veteran's alleged stressor event, the examiner 
found that the veteran's psychometric profile supports the 
hypothesis of exaggeration that was suggested in the clinical 
interview.  He noted that the veteran did have some common 
symptoms of PTSD, including sleep disturbance, war memories 
during sleep, symptoms of hyperarousal, and avoidance.  
However, the examiner found that these symptoms might reflect 
a major depressive disorder as well or better than PTSD.  
After noting the absence of a clear traumatic stressor, the 
examiner concluded that a diagnosis of PTSD was not 
warranted.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the November 2004 VA examination report, the examiner 
specifically indicated that he reviewed the claims folder in 
its entirety.  There is no indication that any of the 
diagnoses of PTSD on record were based on a complete review 
of the claims folder.  In addition, the November 2004 VA 
opinion was based on a detailed rationale.  No such 
rationales were offered to support the September 2001 and 
January 2005 statements indicating that the veteran has PTSD 
due to his service in Vietnam.  See VAMC psychiatric 
evaluation, January 2005; Seneca Health Services Inc. 
Psychiatric Evaluation Update, September 2001.  The Board 
notes that the mere recitation of a veteran's self-reported 
lay history does not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  Medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).   

Therefore, in light of the fact that the November 2004 VA 
opinion is the only opinion of record based on a complete 
review of the claims folder and that appears to be based on a 
detailed rationale, the Board finds this opinion to be more 
credible and concludes that the veteran does not have a 
current diagnosis of PTSD.  The threshold requirement for 
service connection to be granted is competent medical 
evidence of the current existence of the claimed disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Therefore, without a 
competent diagnosis of PTSD, there may be no service 
connection for the claimed disability.  

In addition, the Board notes that, according to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), 
for a diagnosis of PTSD, the person must have been exposed to 
a traumatic event in which both of the following were 
present: 1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and 2) the person's 
response involved intense fear, helplessness, or horror.  
While the veteran reports the death of his fellow service 
member as a stressor event, he acknowledges that he was not 
present at this event and only was informed of it after the 
fact.  See hearing transcript, August 2007; VA Form 9 Appeal, 
July 2005; VA examination report, November 2004.  As 
mentioned above, the examiner at the November 2004 VA 
examination specifically stated that this event did not 
involve the direct experience of a potential trauma and did 
not produce in the veteran the emotional reactions or 
emotional aftermath that might reflect traumatization.  
Therefore, while the Board does not question that the veteran 
knew someone who died in Vietnam, the most probative medical 
evidence of record establishes that the veteran does not have 
PTSD as a result of this event.  

In regards to granting service connection for an acquired 
psychiatric disorder, the Board acknowledges that the veteran 
has been consistently diagnosed with a major depressive 
disorder.  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2007).  Currently, there is no evidence of record 
that the veteran had depression in service and no competent 
medical opinion has related his depression to service.  Thus, 
the veteran's claim must fail.  See Hickson, supra. 

The Board is sympathetic to the veteran in that it is clear 
that he sincerely believes he has an acquired psychiatric 
condition, to include PTSD, as the result of his active duty 
service.  See hearing transcript, August 2007.  However, the 
competent medical evidence of record does not support this 
contention.  As a lay person has not been shown to be capable 
of making medical conclusions, his statements that he 
developed a psychiatric condition as a result of his active 
duty are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
an acquired psychiatric condition, to include PTSD, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
condition, to include PTSD is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


